                Case 3:16-cr-00139-VC Document 20 Filed 07/16/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOLLY K. PRIEDEMAN (CABN 302096)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7332
 7        FAX: (415) 436-7234
          molly.priedeman@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) NO. CR 16-139 VC
                                                     )
14           Plaintiff,                              ) NOTICE OF DISMISSAL
                                                     )
15      v.                                           ) AND ORDER
                                                     )
16   DEANDRE QUININNIE,                              )
                                                     )
17           Defendant.                              )
                                                     )
18

19           With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
20 States Attorney for the Northern District of California dismisses the above indictment against

21 DEANDRE QUININNIE without prejudice.

22

23 DATED: July 15, 2020                                         Respectfully submitted,
24                                                              DAVID L. ANDERSON
                                                                United States Attorney
25

26                                                                     /s/
                                                                HALLIE HOFFMAN
27                                                              Chief, Criminal Division
28

     NOTICE OF DISMISSAL
     No. CR 16-139 VC__________                                                               v. 7/10/2018
             Case 3:16-cr-00139-VC Document 20 Filed 07/16/20 Page 2 of 2




 1          Leave is granted to the government to dismiss the indictment against DEANDRE QUININNIE.

 2

 3
         July 16, 2020
 4 Date:                                                  _________________________________
                                                          HON. VINCE CHABRIA
 5                                                        United States District Judge

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF DISMISSAL
     No. CR 16-139 VC__________                                                      v. 7/10/2018
